Citation Nr: 0419162	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-11 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
colectomy with permanent ileostomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to May 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for PTSD 
and declined to reopen the claim for service connection for 
colectomy with permanent ileostomy.  

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in December 2003.  A transcript of that hearing is 
associated with the claims file.  

The issue of entitlement to service connection for colectomy 
with permanent ileostomy is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran currently has PTSD which is based on a 
verified in-service stressor.

2.  Entitlement to service connection for colectomy with 
permanent ileostomy was denied by a February 1964 rating 
decision.  

3.  Evidence submitted since the February 1964 rating 
decision is so significant, by itself and in connection with 
evidence previously assembled, that it must be considered in 
order to fairly adjudicate the claim.  


CONCLUSIONS OF LAW

1.  PTSD was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  

2.  The February 1964 rating decision which denied 
entitlement to service connection for colectomy with 
permanent ileostomy is final.  38 U.S.C.A. § 7105(c) (West 
2002).

3.  Evidence received since the February 1964 rating decision 
is new and material and the appellant's claim of entitlement 
to service connection for colectomy with permanent ileostomy 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Board has considered this new legislation with regard to 
the issue of entitlement to service connection for PTSD and 
finds that, given the favorable action taken herein, no 
further notification or assistance in developing the facts 
pertinent to this issue is required.

With respect to the claim of entitlement to service 
connection for colectomy with permanent ileostomy, the Board 
believes that the evidence has been developed to the extent 
necessary to adjudicate the issue of whether new and material 
evidence has been received to reopen the veteran's claim.  As 
discussed below, the Board finds that new and material 
evidence has been submitted and that the claim should be 
reopened.  However, the Board also finds that additional 
evidentiary development is necessary before this claim can be 
adjudicated on the merits.  

New and material evidence

The veteran is seeking service connection for colectomy with 
permanent ileostomy.  Specifically, he claims that, during 
his period of active duty service, he experienced symptoms of 
the disorder which led to the colectomy with permanent 
ileostomy, performed two months after his discharge from 
active duty service.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary must reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. § 5108 (2003).

Under the revised provisions of 38 C.F.R. § 3.156(a), which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the RO denied the veteran's initial claim for 
service connection for colectomy with permanent ileostomy in 
a February 1964 rating decision.  The RO noted that colonic 
polyposis in a person of the veteran's age is held to be a 
developmental disorder.  The RO further noted that there is 
no record of any factor in service which could be construed 
as having had an aggravating effect on the veteran's 
polyposis while on active duty.  The veteran was notified of 
this decision in February 1964 but did not appeal within the 
following year.  Accordingly, the February 1964 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 2000, the veteran submitted a request to reopen 
his claim of service connection for colectomy with permanent 
ileostomy.  

Evidence received subsequent to the February 1964 rating 
decision consists of statements by and on behalf of the 
veteran.  Specifically, during his December 2003 Travel Board 
hearing before the undersigned, the veteran recalled that he 
experienced rectal bleeding during his period of active duty 
service.  The veteran argues that this rectal bleeding was a 
symptom of the disorder which led to the colectomy with 
permanent ileostomy, performed two months after his discharge 
from active duty service.

The Board finds that the veteran's Travel Board hearing 
testimony relates to an unestablished fact necessary to 
support the claim, as there is now an indication that the 
veteran may have developed colonic polyposis during his 
period of active service which resulted in his undergoing a 
colectomy with permanent ileostomy two months after his 
discharge from military service.  As such, this evidence 
raises a reasonable possibility of substantiating his claim.  
Accordingly, this evidence is "new and material" under the 
revised provisions of 38 C.F.R. § 3.156(a), and the claim is 
reopened.  

Having reopened the claim, the Board has first considered 
whether de novo Board action is appropriate at this time.  
However, as indicated below, the Board has preliminarily 
determined that additional development is necessary.  A final 
Board decision on this claim will therefore not be issued 
until such development is completed.  

Service connection

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Where, however, the VA determines that the 
veteran did not engage in combat with the enemy and was not a 
POW, or the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  West 
v. Brown, 7 Vet. App. 70, 76 (1994).

A review of the VA medical evidence, to include an October 
2001 report of VA examination for PTSD, establishes a 
diagnosis of PTSD related to traumatic experiences while 
serving on board the USS Saratoga.  Specifically, the October 
2001 report of VA PTSD examination includes a diagnosis of 
PTSD as a result of witnessing explosions and loss of life 
while serving on board the USS Saratoga.

The remaining issue for consideration is whether the veteran 
has met his burden of proof in establishing that the claimed 
in-service stressors actually occurred.  The veteran's 
service records do not reflect he was engaged in combat with 
the enemy, nor has he received any commendations or citations 
for combat with the enemy.  Therefore, the lower burden of 
proof for combat veterans does not apply in this case.

However, after reviewing the evidence of record, the Board 
finds that credible evidence of the veteran's in-service 
stressor has been received.  Specifically, a history of the 
USS Saratoga notes that seven people died in machinery space 
fire, during the time the veteran was stationed aboard.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that the fact 
that a veteran was stationed in a unit that was present while 
attacks occurred would strongly suggest that he was, in fact, 
exposed to the attacks.  In other words, the veteran's 
presence on the USS Saratoga at the time of the machinery 
space fire and resulting loss of life corroborates his 
recollection of the stressful incident which caused his PTSD.  
See Pentecost v.  Principi, 16 Vet. App. 124 (2002).  The 
Court has also held that although a noncombat veteran's 
testimony alone is insufficient proof of a stressor, there 
need not be corroboration of every detail.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996); Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).

In light of the foregoing evidence, the Board concludes that 
the veteran's alleged in-service stressor has been 
sufficiently verified with independent evidence.  Therefore, 
as the medical evidence demonstrates a diagnosis of PTSD 
related to traumatic experiences on board the USS Saratoga 
that have been sufficiently and independently verified, 
entitlement to service connection for PTSD is warranted.

In any event, when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board finds that, upon resolving all reasonable doubt in 
the veteran's favor, service connection for PTSD is 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.201, 3.303(d), 
4.125.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for colectomy with 
permanent ileostomy, is reopened; to this extent only, the 
appeal is granted.

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted.


REMAND

Having reopened the veteran's claim of service connection for 
colectomy with permanent ileostomy, the Board finds that 
additional evidentiary development is necessary with respect 
to that claim.  

Specifically, the veteran's service medical records note a 
March 1963 diagnosis of iron deficiency anemia, hypochromic, 
which was attributed to poor nutrition.  The veteran was 
discharged in May 1963.  

Postservice private medical records reflect that, from July 
1963 to August 1963, the veteran was hospitalized for rectal 
bleeding of about 3 months duration prior to admission.  The 
diagnosis was multiple polyposis of the entire colon and the 
veteran underwent colectomy, old perineal resection, and 
ileostomy.  

Post service medical records include a December 1963 report 
of VA examination which notes a diagnosis of residuals of 
colectomy with permanent ileostomy secondary to surgery for 
colonic polyposis.  This examination report also notes anemia 
secondary to the ileostomy.  Significantly, this examination 
report does not contain an opinion as to the etiology of the 
veteran's colonic polyposis or whether the colonic polyposis 
was a developmental disorder and, if so, whether it was 
aggravated as a result of the veteran's period of military 
service.  

Nevertheless, the RO denied service connection for colectomy 
with permanent ileostomy, noting that colonic polyposis in a 
person of the veteran's age is held to be a developmental 
disorder.  The RO further noted that there is no evidence of 
aggravation of this disorder during service.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2003); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  However, VAOPGCPREC 82-90 (July 
18, 1990), in essence, held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  On the other hand, congenital or developmental 
defects, as opposed to diseases, could not be service-
connected because they were not diseases or injuries under 
the law; however, if superimposed injury or disease occurred, 
the resultant disability might be service-connected.  In view 
of the evidence, the Board is of the opinion that additional 
examination is warranted.

The question of whether the colonic polyposis was incurred in 
or aggravated during the veteran's period of military service 
is a medical determination which must be made from the 
record, without resort to independent medical judgment by the 
RO.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Given the veteran's service medical records, private 
hospitalization records noting a 3-month history of rectal 
bleeding prior to admission 2 months after separation from 
service, and his hearing testimony recalling rectal bleeding 
during service, the Board finds that a VA examination 
addressing the nature and etiology of colonic polyposis is 
"necessary" under 38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The appellant should receive all 
notice and assistance mandated by the 
VCAA.  The RO should ensure that the 
appellant has been advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claims, (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Additionally, the veteran 
should be asked to submit any additional 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 5109(b).

2.  Thereafter, the veteran should be 
afforded a VA examination by the 
appropriate specialists to determine the 
nature and etiology of his colonic 
polyposis.  The veteran's claims folder 
must be made available to the examiners 
for review in connection with the 
examination.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner is requested to offer an opinion 
with supporting analysis as to the 
following:  

a) Whether it is at least as likely as 
not that colonic polyposis was related to 
the veteran's period of military service.  

b) Whether colonic polyposis is a 
congenital or developmental defect.  

c) Whether it is at least as likely as 
not that polyposis was aggravated (a 
chronic worsening of the underlying 
condition versus temporary flare-ups of 
symptoms) during service.   

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



